TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00632-CV


In the Matter of J.L.O.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-20,956, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 



O R D E R
PER CURIAM
	Appellant J.O. requests a second extension of time to file his appellant's brief. 
J.L.O. filed his notice of appeal on November 8, 2001, and the record was filed by December 7. 
On January 15, 2002, this Court notified J.L.O. that his appellant's brief was overdue.  On
January 25, J.L.O. filed his first request for an extension of time.  This Court granted his request
and extended the deadline for filing his brief until February 21.  On February 21, J.L.O. filed his
second request for an extension of time, requesting until March 25 to file his appellant's brief. 
J.L.O. is hereby ORDERED to file his brief no later than March 25, 2002.  If he fails to file his
brief by that date, his appeal is subject to dismissal for want of prosecution.
	It is ordered March 1, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish